Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on June 14, 2019, has been made of record and entered.  In this amendment, the Specification has been amended to correct typographical errors, and claims 1, 3, 4, 6-9, 13, 14, 16, and 18-21 have been amended.
No claims have been canceled or added; claims 1-21 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on June 14, 2019.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Examiner respectfully suggests that the phrase “Group XIII elements” be amended to recite either “Group IIIA” or “Group 13” where 

Suggested Claim Amendment
The Examiner respectfully suggests that the phrase “Group XIII elements” in claim 10 be amended to recite either “Group IIIA” or “Group 13”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Antos (U. S. Patent No. 4,159,939).
Regarding claims 1, 2, 5, 6, 18, and 20, Antos teaches the preparation of a catalyst composite, wherein a porous carrier is impregnated claim 20 (i.e., “concentration of 0.05 to 10% by weight”).  
Further regarding claims 1 and 2, and also regarding claim 12, Antos teaches the feasibility in drying the catalyst composite after incorporation of the platinum group component.  See col. 13, lines 26-36 of Antos.
claim 1, and also regarding claim 13, Antos teaches the feasibility in subjecting the impregnated porous carrier to a “substantially water-free reduction step” prior to incorporation of additional components, see col. 13, lines 56-61 and col. 14, lines 7-22 of Antos et al.
Further regarding claim 1, and also regarding claims 3, 4, 7-11, 19, and 21, Antos teaches the feasibility in incorporating into the aforementioned catalyst composite either (1) a halogen component or (2) a metal halide.  Examples of the halogen component include hydrogen chloride (as an aqueous solution), which may be added to the carrier material in any suitable manner, either…before or after addition of the platinum group…components”; examples of the metal halide component include aluminum chloride and ferric chloride, which also “can be incorporated into the composite of the present invention by any of the conventional methods for adding metallic halides”.  Antos further teaches the feasibility in the catalyst composite containing from about 0.1 to about 3.5 percent by weight halogen, calculated on an elemental basis (col. 13, lines 7-11).  See col. 12, lines 43-65, and col. 17, lines 27-53 of Antos, the latter of which teaches the feasibility in the metal halide component being “utilized in any amount which is catalytically effective, with a value selected from the range of about 1 to about 100 wt. % of the carrier material generally being preferred.”
From these teachings, the skilled artisan would have been motivated to determine the optimal amounts of halogen component or metal halide claims 19 and 21, it would necessarily follow that the source providing the halide component would have to have at least a comparable amount or concentration in said source.  Further, because Antos teaches that the halogen component and the metal halide component can both be incorporated by conventional methods, the skilled artisan would have been to employ spray-coating techniques, as recited in Applicants’ claim 21.
Regarding claims 14-17, Antos teaches that the aforementioned porous carrier preferably exhibits a surface area ranging from about 25 to about 500 m2/g, and further teach silica or silica gel as an exemplary porous carrier.  See col. 7, lines 46-56 of Antos.  
While Antos generally teaches silica as an exemplary porous carrier, the claim limitation “silica produced by a sol-gel method” as recited in claim 16 is considered a product-by-process limitation; as such, it has been held that:
"Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the In re Brown, 173 U.S.P.Q. 685 and In re Fessmann, 180 U.S.P.Q. 324.
	Although Antos teaches method comparable to that claimed, this reference does not explicitly teach or suggest that the method is "for producing a low temperature oxidation catalyst", as recited in Applicants’ claims.  However, because Antos teaches a method comparable to that instantly claims, with respect to the steps recited therein, the skilled artisan would have been motivated to reasonably expect the method of Antos to effectively and suitably produce a "low temperature oxidation catalyst", absent the showing of convincing evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of record cited but not relied upon is consistent with the art applied against Applicants' claims in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 25, 2021